Citation Nr: 1512498	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  04-22 070	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable initial disability rating for erectile dysfunction.

2. Entitlement to a compensable initial disability rating for porphyria cutanea tarda.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as due to exposure to herbicides and to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2005, April 2009, and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in connection with the issues of entitlement to service connection for diabetic retinopathy, entitlement to service connection for porphyria cutanea tarda, and entitlement to a compensable initial disability rating for erectile dysfunction.  A transcript of the hearing is associated with the record.  

In March 2012, the Board issued a decision that denied the claim of entitlement to a compensable initial disability rating for erectile dysfunction.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), who affirmed the Board's decision in an August 2013 Memorandum Decision.  However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2007 hearing.  In order to remedy any such potential error, the Board requested that the Court set aside the denial and remand the claim to the Board.  Accordingly, in a January 2014 Order, the Court withdrew the August 2013 Memorandum Decision, set aside the Board's March 2012 denial, and remanded the issue to the Board for re-adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his December 2009 substantive appeal, the Veteran requested a Board video conference hearing in connection with his hypertension claim.  Concerning the claim of entitlement to a compensable initial disability rating for erectile dysfunction, the Board sent the Veteran a letter in June 2014 notifying him of an opportunity to receive a new hearing before the Board issued a new decision.  Subsequently, the Veteran requested a new video conference hearing in connection with this claim.  The record indicates the RO scheduled the Veteran for a video conference hearing in December 2014, but the Veteran did not appear for the hearing.  However, there is no indication that the Veteran or his representative was ever notified of the hearing.  In light of the Court's remand, and affording the Veteran the benefit of the doubt, the Board finds remand is warranted to attempt to schedule the Veteran for a new video conference hearing, to be held before the undersigned VLJ, if possible.  In addition, as the Veteran may have additional evidence to present in support of the remaining two issues on appeal, the Board finds remand is warranted for all of the issues on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing, to be held with the undersigned VLJ, if possible, and in accordance with the procedures set forth at 38 C.F.R. 
§§ 20.700(a), 20.704(a) (2014).  National Org. of Veterans' Advocates, Inc., 725 F.3d 1312 (Fed. Cir. 2013).    
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




